Laurel D. McClellan Kingman County Attorney 349 N. Main Kingman, Kansas 67068
Dear Mr. McClellan:
As Kingman county attorney, you request our legal opinion concerning the board of county commissioners' authority over county employees. Specifically, your inquiry is whether the board of county commissioners has the power to supervise or manage county employees' work hours in the offices of elected officials and/or appointed department heads. Further, you ask whether they may use time clocks to monitor these work hours.
K.S.A. 19-2601 provides:
  "Every county officer shall keep his or her office at the seat of justice of such county, and in the office provided by the county, if any such has been provided; and if there be none established, then at such place as shall be fixed by special provisions of law; or if there be no such provisions, then at such place as the board of county commissioners shall direct, and they shall keep the same open during such days and hours as shall be fixed by the board of county commissioners; and all books and papers required to be in their offices shall be open for the examination of any person; and if any of said officers shall neglect to comply with the provisions of this section, such officer shall forfeit, for each day he or she so neglects, the sum of five dollars ($5)."  (Emphasis added.)
K.S.A. 19-2601 specifically directs the board of county commissioners to perform functions to establish operating hours for the county's offices and employees.  Whitmer v. House, 198 Kan. 629, 633 (1967). County officers have the power and authority to make personnel decisions involving their employees, but any personnel action taken by the county officers is subject to the "[p]ersonnel policies and procedures established by the board of county commissioners for all county employees other than elected officials."  K.S.A. 19-302(c), 19-503(c), 19-805(d) and 19-1202(c).
The board of county commissioners may adopt hiring, promoting and demoting policies for the county employees.  Attorney General Opinion No. 93-64.  You have provided us a copy of the Kingman county employment manual, which establishes rules, regulations, and other administrative provisions for personnel administration. According to the manual, department heads are authorized to hire employees subject to the approval of the board of county commissioners with the exception of sheriff.  The manual establishes regulations on holidays and leave as well as disciplinary procedure.
We conclude that the board of Kingman county commissioners may establish rules and regulations regarding the work hours for the county employees including installment of time clocks in offices for use by employees of elected and appointed county officials.
Very truly yours,
                             ROBERT T. STEPHAN Attorney General of Kansas
                             Nobuko K. Folmsbee Assistant Attorney General
RTS:JLM:NKF:bas